Citation Nr: 1212570	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  11-18 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from April 1951 to April 1955 and from September 1956 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in which the RO denied the Veteran's claim for service connection for skin cancer.  

In December 2011, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

The Board acknowledges that the Veteran's current claim specifies skin cancer as the disability claimed, however, a claimant for disability compensation who has no special medical expertise generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented, which includes the claimant's description of history and symptomatology.  Clemons v. Shinseki, 
23 Vet. App. 1 (Vet. App. Feb 17, 2009).  Therefore, the Board has expanded the issue to include any skin disorder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran claims that his current skin disorders are related to service, specifically to exposure to sun and/or herbicide agents.  

The Veteran's private medical records reflect that he reported a history of basal cell carcinoma behind an ear in 1997.  In an April 2009 statement, he said that he was first treated for skin cancer in April or May 1992 at McClellan Air Force Base (AFB) and MacDill AFB.  Attempts were made to obtain these records, but they could not be located.  Current records dated from May 2007 to July 2011 reflect that the Veteran has been treated multiple skin problems, including atypical fiborxanthoma of the right ear, actinic keratosis, seborrheic keratosis, squamous cell carcinoma of the right upper eyebrow, an adnexal neoplasm on the right nose, hemangioma, solar elastosis, ulcer of the lower limb, cellulitis, basal cell carcinoma of the leg, benign neoplasm of the trunk, basal cell carcinoma of the right shoulder, squamous cell carcinoma of the left posterior arm, carcinoma in situ, malignant neoplasm of the lower limb (including hip), neoplasm of  uncertain behavior, and chronic dermatitis.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307.  

In this case, the Veteran's military personnel records reflect that he served in Vietnam during the Vietnam Era and it is presumed that he was exposed to herbicide agents.  However, none of the Veteran's diagnosed skin conditions are among those presumed to be associated with herbicide exposure.  See 38 C.F.R. 
§ 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  
See Notice, 67 Fed. Reg. 42600 -42608 (2002); 75 Fed. Reg. 81332 -81335 (2010).  The Board notes, however, that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Alternatively, as noted above, the Veteran asserts that his skin disorders are related to extensive sun exposure during service.  During the December 2011 Board hearing, he testified that he was exposed to sun and was not adequately protected during his service in Vietnam and in San Antonio, Texas.  His wife testified that his skin was "ruddy" after he returned from Vietnam.  The Veteran also noted that he worked in the trucking industry for 25 years and often worked outside.  

The Board notes that as a layperson, the Veteran is competent to report on matters observed or within his or her personal knowledge, such as sun exposure.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Barr v. Nicholson, 21 Vet. App. 303   (2007).  Furthermore, his wife is competent to report that the Veteran's skin was ruddy after returning from Vietnam.  Under these circumstances, the Board finds that a VA examination and medical opinion is necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the veteran's service); see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held that an examination must be conducted where the record before the Secretary (1) contains competent evidence that the veteran has persistent or recurrent symptoms of disease and (2) indicates that those symptoms may be associated with his active military service).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to assess the current nature and etiology of his skin disorders.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. 

The examiner should clearly identify all current disability(ies) of the skin.  With respect to each diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (50 percent probability or greater) that the disability is the result of disease or injury incurred in or aggravated by the Veteran's service, to include exposure to herbicide agents and exposure to sun.  The examiner should provide a complete rationale for his/her opinion.

2.  If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



